Citation Nr: 1543266	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  05-28 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey McFadden, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1943 to February 1946.  He died in October 1998.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2004 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  An August 2007 Board decision denied the appellant's claim.  She appealed that decision to the Court.  In November 2008, the Court vacated the August 2007 Board decision and remanded the matter for readjudication consistent with instructions outlined in a November 2008 Joint Motion by the parties.  In February 2009, the Board remanded the case for additional development and to satisfy notice requirements in accordance with the Joint Motion.  An April 2010 Board decision again denied service connection for the cause of the Veteran's death.  The appellant again appealed the denial to the Court.  In November 2012, the Court issued a mandate that vacated the April 2010 Board decision on this issue and remanded the matter for readjudication consistent with instructions outlined in an August 2012 memorandum decision.

The issue of entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151 has been raised (at least as early as the July 2015 correspondence submitted by the appellant's attorney), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Court's August 2012 memorandum decision directs attention to the need for the Board to provide more adequate explanation regarding the bases of its conclusions and the probative weight of pertinent evidence in the analysis of the claim of service connection for the cause of the Veteran's death.  Recently, in July 2015, the appellant has submitted a new private medical opinion in support of her claim.  Significantly, however, the new July 2015 private medical opinion focuses primarily on a new theory raising a new claim of entitlement: that the Veteran's death was caused by errors / failures in the VA medical care provided to him.  Whereas the claim on appeal is one for service connection for the cause of the Veteran's death (based upon attributing the cause of death to service or a service-connected disability, specifically in this case his service-connected left knee disability), the new assertions attribute the cause of his death to errors and omissions by VA medical caregivers.  In presenting the July 2015 private medical opinion, the appellant's attorney submitted a July 2015 brief articulating her "claim that 'the VA's failure to diagnose the Veteran's broken hip and pursuit of aggressive physical and occupational therapy caused the Veteran's deconditioning, pneumonia, and death.'"  The July 2015 brief further presents the July 2015 medical opinion's assertion that "[h]ad the Veteran's hip fracture been diagnosed [and treated], he could have recovered from the December 31, 1997 fall just as he had recovered from his multiple prior falls and been discharged from VA facilities before becoming deconditioned, contracting bedsores, and contracting pneumonia."

Additionally, the July 2015 brief cites the July 2015 private medical opinion for the assertion that "it was more likely than not ... that the medication administered to the Veteran was an aggravating cause of his death given the type and dosage of medication and the Veteran's physical and medical history."  The July 2015 brief asserts a "DIC claim for the Veteran's death on the ground that the VA negligently administered Roxanol, along with Ativan and Ceftriaxone, in a patient with pneumonia who had a history of chronic renal failure and a noted morphine allergy."

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Board notes that 38 U.S.C.A. § 1151 provides for DIC benefits specifically when a Veteran's death is the due to a disease or injury or an aggravation of an existing disease or injury incurred as a result of training, hospital care, medical or surgical treatment, or an examination provided by VA.  In such an instance, DIC compensation benefits shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Notwithstanding this overlap in terms of resultant benefits, however, DIC claims brought under the provisions of 38 U.S.C.A. § 1151 are separate and distinct from DIC claims for service connection or nonservice-connected death pension benefits.  See Anderson v. Principi, 18 Vet. App. 371, 377 (2004).   The assertion that the Veteran's death was a result of VA medical care is not a new theory of entitlement for the claim of service connection, but constitutes a wholly separate claim for benefits under different provisions of law.  The Board's jurisdiction over the appeal seeking service connection for the cause of the Veteran's death does not extend to the claim raised by the contentions that the Veteran's death was caused by VA medical care.  Consequently, the Board must refer the claim of entitlement to DIC under 38 U.S.C.A. § 1151 to the AOJ for initial adjudication, following all necessary development of the evidence in the matter; the appellant shall have the opportunity to appeal any adverse AOJ determination on that matter to the Board at the appropriate time.
The claim for DIC under 38 U.S.C.A. § 1151 has been articulated in evidence and pleadings seeking to establish facts concerning the medical chain of causation over the months leading to the Veteran's death.  It appears that the pending development and adjudication of the 1151 claim by the AOJ are reasonably likely to pertain to the facts regarding, and impact on the adjudication concerning, the service connection for cause of death claim on appeal.  Accordingly, it would be premature for the Board to at this time complete final appellate review requiring findings of fact regarding the medical chain of causation over the months leading to the Veteran's death.  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board finds that is the situation in the instant case.  Accordingly, the Board finds that it must defer final appellate review of the claim of service connection for the cause of the Veteran's death until the pending inextricably intertwined claim for DIC under 38 U.S.C.A. § 1151 is resolved or prepared for appellate review.  The appellant is reminded that the matter of entitlement to DIC under 38 U.S.C.A. § 1151 will only be before the Board if she perfects an appeal of an adverse AOJ determination in the matter.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After resolution of the referred pending inextricably intertwined claim of entitlement to DIC under 38 U.S.C.A. § 1151, the AOJ should review the record and readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the appellant and her attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

